DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/21 has been entered.
Status of Claims
Due to communications filed 8/12/21, the following is a non-final office action. Claims 1, 18 and 20 are amended. Claims 21-24 are cancelled. Claims 1-20 are pending in this application and are rejected as follows. The Office action has been modified to reflect the claim amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al (US 20180374046 A1), and further in view of Pettersson (US 20150019387 A1). 

As per claim 1, Powers et al discloses:

providing a computer-based carton optimization system, the carton optimization system comprising:
a computerized warehouse management system at the shipper location, ([0087] Referring back to FIG. 2, at operation 211, image generation is conducted and processes are rendered for all items. Images or other visual representations of the optimized packing solution may be displayed to a user via a display or a GUI. Displays may be provided, for example, on a warehouse management computer that shows a pick and pack list, on a shipping computer to show a reference image that explains the packing solution and/or explains the shipping rates; [0089] In some embodiments a user may use the GUI to view and modify the optimized shipping solution. For example, a user may be able to break apart items in a package, change package sizing, alter the dim weight, input an additional condition like weekend delivery, or take other actions that modify the optimized solution provided by the software on the API Host Server 101);

a data store in communication with the warehouse management system; [0013] According to yet another aspect of the present disclosure, a system having at least one processor, storage, and a communication platform connected to a network for managing a shipment of a plurality of products,

the data store storing goods order data associated with previous goods orders received by the shipper,  ([0047] shows that orders are being split up, thereby indicating that the orders were already made);

at least one computer in communication with the warehouse management system and the data store, the at least one computer running specialized carton optimization software, ([0037] Each of the Packing Computer 107, Mobile Device 111, and Computer 113 may include or be connected to a Graphical User Interface (GUI). In FIG. 1, a GUI 109 is shown coupled to Packing Computer 107, while a GUI is integrally formed with Mobile Device 111 and Computer 113. A GUI may be used to display results of the methods implemented by the software platform of API Host Server 101, which may include an optimized packing solution. The optimized packing solution may be displayed in form of a visual illustration or representation of a packing instruction via GUI 109. A GUI may also be used by a user to provide inputs and conduct API calls to API Host Server 101, or to manipulate the results.)

using the at least one computer to retrieve from the data store a goods order data sample, ([0008] obtaining the dimensional weight associated with the at least one container from a third party);

an optimal carton set searching step by applying a specialized genetic algorithm with the reduced number of feasible cartons resulting from the previous pre-searching adjustment step serving as an input; using the at least one computer and associated carton optimization software to determine and present an optimized carton set that will fit all orders in the sample and will also reduce dimensional weighing shipping cost, ([0008] In a preferred embodiment, the method further comprises: obtaining, regarding each of the one or more shipping carriers, a dimensional weight associated with the at least one container from a third party or the shipping carrier, wherein the dimensional weight is determined based on a volume and a dimensional factor associated with the at least one container; and comparing the dimensional weight with actual weight of the at least one container including the plurality of products to generate a comparison result, wherein the selected layout configuration is selected further based on the comparison result; [0086] As cartons are virtually filled with items during the process, the next carton selection is made by evaluating the next items to be shipped and determining their most cost-effective shipping carton. For example, if the next 10 items to be packed will fit into 10 cartons at $10 per carton (thus giving a pack cost of $10 per item) or may be fit into 2 cartons at $25 per carton (thus giving a pack cost of $5 per item), the process will open the 2 cartons at $25 per carton as the most cost-effective solution. Once those 10 items are packed into the 2 cartons, the process will move to the next items to be packed and will similarly evaluate the most cost-effective carton to open. Subsequent items may also be placed into previously, partially packed cartons; [0089] In some embodiments a user may use the GUI to view and modify the optimized shipping solution. For example, a user may be able to break apart items in a package, change package sizing, alter the dim weight, input an additional condition like weekend delivery, or take other actions that modify the optimized solution provided by the software on the API Host Server 101. Then, at operation 213, the full response is returned to the user to end method 200.)

using the at least one computer and associated carton optimization software to predict a number/percent of future orders that will use each carton size within the optimized carton set;  using the at least one computer and associated carton optimization software to cause the warehouse management system to reconfigure the current shipping carton inventory and to modify future shipping carton orders as necessary to ensure that the inventory of shipping cartons at the shipper reflects the various shipping carton sizes of the optimized carton set and the predicted required quantities thereof;  and  using the cartons of the optimized carton set for shipping order items of subsequently-received orders, ([0010] In a preferred embodiment, searching for a container comprises: determining that no container in the second ranking list satisfies the one or more rules based on existing products already assigned for packing; opening a container that has a lowest cost-per-item among the second ranking list; and re-assigning at least one product previously assigned to the container for assigning the product into the opened container.

using the at least one computer and associated carton optimization software to perform an order cubing operation to determine a best fitted carton for each sample order, which results in a set of optimally fitted cartons for all orders in the previously retrieved order sample, using the at least one computer and associated carton optimization software to perform ([0009] This disclosure relates to systems, methods, and devices for processing paperboard (such as corrugated cardboard) and similar fanfold materials and converting the same into packaging templates. In particular, embodiments described within the disclosure teach a picking and packaging systems where a custom packaging template is generated after an order has been completely gathered. Accordingly, in at least one embodiment, a custom-to-fit box can be requested and created on demand;  [0053] In at least one embodiment, in addition to generating a picking request 824, the fulfillment computer 820 also generates a packaging template request 822. The fulfillment computer 820 can generate the packaging template request 822 by calculating the optimal dimensions of a box that would fit the ordered items. In at least one embodiment, determining the optimal dimensions comprises determining box dimensions that will allow all of the ordered items to fit while reducing excess space within the box. Additionally, in at least one implementation, determining the optimal dimensions may be constrained by packaging parameters and machine capabilities. For example, packaging parameters may require that the box comprise rectangular sides. Additionally, in at least one embodiment, the packaging template may be limited to a selection of predetermined templates. Each of the pre-determined templates, however, may comprise variable dimensions, such that each pre-determined template can be custom sized to a particular order);

As per claim 4, Powers suggests:
wherein a secondary pre-order cubing adjustment operation is performed prior to the order cubing operation, (Powers discloses several examples where cubing is adjusted as shown in [0085], In addition, the act of a pre-order cubing adjustment being performed prior to an order cubing operation is suggested since a pre-operation happens before an actual operation).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Powers et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Powers et al discloses:

the order cubing operation uses a Modified Large Area Fits First (MLAFF) algorithm for the order cubing procedure; and during the order cubing operation: the lengths and widths of all items in a given order being cubed are initially placed into a list, the resulting list of dimensions is sorted, the length and width dimensions of the selected carton are determined by the largest and second largest dimension on the item dimension list, the length and width of each item is multiplied to determine an area, ([0028] Since different shipping carriers likely have different pricing based on weight of a package and distance to be shipped (typically assessed by the number of "zones" a package must cross or a stepped-distance zone from origination point), the presently disclosed method accounts for different rate tables and rate schemes of different shipping carriers. Shipping carriers also allocate different charges based on a "dim factor" or "dimensional factor" which approximates the density of a package. A “dimensional weight" is calculated as the volume of a package (length multiplied by width multiplied by height) divided by the dim factor. Low density packages are typically penalized or given a separate pricing table that is not exclusively based on weight. In other words, once a package has a sufficiently low density, it is typically charged by the higher of either its actual weight or its dimensional weight; ([0049] Prepack checks are conducted at operation 203. During prepack checks items can be passed in either assuming they will be shipped in their existing packaging or may already be placed in specific containers. At operation 205, items are sorted by the user-specific item sort, which typically results in a volume descending order of the items. In other embodiments, the results may be ranked in other orders, e.g., by the longest single dimension of the items, by the largest cross section of the items, by the highest weight of the items, etc. At operation 207, containers are sorted in an order of ascending relative cost, and overrides may be applied, for example, on the basis of total rate, rate per unit volume, or rate per unit weight. In other embodiments, the containers may be ranked in other orders, e.g., by an ascending order of additional cost to add next product in the containers, by an ascending order of cost per product in the containers, etc. [0056] In this embodiment, rate Model(w) is a shipment-detail-specific and carton-specific function that returns the estimated rate (cost) of a carton considering order details, additional services, delivery date obligations, insurance, shipping distance, fuel cost, and other factors, dependent upon the estimated final carton weight w; the flat Cost is a shipment-detail-specific and carton-specific static cost associated with the materials, fixed surcharges, flat rates, and other factors, for the carton, strictly independent of the estimated final carton weight w. To wit, cost is estimated by the sum of rate Model(w) and flat Cost. If both values are 0, the carton volume is substituted as the flat Cost. In one example, a goal of most-items selects cartons to maximize the count of items packed in each carton, and uses volume-based methods. In another example, a goal of lowest-cost minimizes deltaCost, or the cost increase caused by nextltem. The deltaCost is found by rate Model(wt)-rate Model(wO), where wO is the weight of the carton as currently packed, and wt is the weight of the carton including next ltem).

the items in the order are arranged beginning with the item of largest determined area, ([0010] Ina preferred embodiment, the first ranking list includes the plurality of products in a volume descending order).

As per claim 10, Powers discloses: 
when a preexisting set of cartons is to be modified or replaced: performing a pre-searching adjustment operation in which the number of possible combinations present in the set of optimally fitted cartons generated by the order cubing operation is narrowed down, starting with m cubed cartons and ending up with feasible cartons that are used for searching; where m > m2", wherein the pre-searching adjustment operation results in the construction of a new finalized cubed carton set that includes all representative cartons having similar dimensions; and wherein the carton with largest length, width and height dimensions of the set is taken to be the representative of the set, ([0049] Prepack checks are conducted at operation 203. During prepack checks items can be passed in either assuming they will be shipped in their existing packaging or may already be placed in specific containers. At operation 205, items are sorted by the user-specific item sort, which typically results in a volume descending order of the items. In other embodiments, the results may be ranked in other orders, e.g., by the longest single dimension of the items, by the largest cross section of the items, by the highest weight of the items, etc. At operation 207, containers are sorted in an order of ascending relative cost, and overrides may be applied, for example, on the basis of total rate, rate per unit volume, or rate per unit weight. In other embodiments, the containers may be ranked in other orders, e.g., by an ascending order of additional cost to add next product in the containers, by an ascending order of cost per product in the containers, etc. [0056] In this embodiment, rate Model(w) is a shipment-detail-specific and carton-specific function that returns the estimated rate (cost) of a carton considering order details, additional services, delivery date obligations, insurance, shipping distance, fuel cost, and other factors, dependent upon the estimated final carton weight w; the flat Cost is a shipment-detail-specific and carton-specific static cost associated with the materials, fixed surcharges, flat rates, and other factors, for the carton, strictly independent of the estimated final carton weight w. To wit, cost is estimated by the sum of rate Model (w) and flat Cost. If both values are 0, the carton volume is substituted as the flat Cost. In one example, a goal of most-items selects cartons to maximize the count of items packed in each carton, and uses volume-based methods. In another example, a goal of lowest-cost minimizes deltaCost, or the cost increase caused by nextltem. The deltaCost is found by rate Model(wt)-rate Model(wO), where woO is the weight of the carton as currently packed, and wt is the weight of the carton including nextltem).

As per claim 18, this claims recite limitations that are similar to those disclosed with regard to independent claim 1, and are therefore rejected for similar reasons.
Claims 5, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al (US 20180374046 A1), and further in view of Pettersson (US 20150019387 A1), and further in view of Arunapuram, (US 20130041836 Al).

As per claim 5, Powers et al does not disclose:

wherein the pre-order cubing adjustment operation combines all items of identical or substantially identical dimensions in a given order into a single item for analysis purposes, (However, Arunapuram discloses: [0032] Multi-container MIP solver is capable of optimally selecting the right combination of resources or containers to pack a set of items. The objective of multi-container MIP solver may be to minimize the total number of containers used and/or minimize the cost. For each resource or container type, multi-container MIP solver estimates the number of containers of those type that are needed to pack all of the items. Multicontainer MIP solver is also able to mix different resource or containers types to provide an estimate that uses more than one type of resource or container. In some embodiments, multi-container MIP solver utilizes heuristic solver with a quick packing method, to perform the estimation of numbers of resources needed for each resource type. As a result, multi-container MIP solver produces multiple estimates of the number of containers needed depending on the container type.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Arunapuram in the systems of Power, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Powers et al does not disclose:

However Arunapuram discloses further comprising unioning the set of previous given cartons, the finalized cubed carton set, and the pseudo big carton to produce a final feasible carton set that includes all different cases for carton optimization and may be used during subsequent determination of an optimal carton set, ([(0032] Multi-container MIP solver is capable of optimally selecting the right combination of resources or containers to pack a set of items. The objective of multi-container MIP solver may be to minimize the total number of containers used and/or minimize the cost. For each resource or container type, multicontainer MIP solver estimates the number of containers of those type that are needed to pack all of the items. Multi-container MIP solver is also able to mix different resource or containers types to provide an estimate that uses more than one type of resource or container. In some embodiments, multi-container MIP solver utilizes heuristic solver with a quick packing method, to perform the estimation of numbers of resources needed for each resource type. As a result, multi- container MIP solver produces multiple estimates of the number of containers needed depending on the container type.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Arunapuram in the systems of Erie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Allowable Subject Matter
Claims 2, 3, 6, 8, 9, 11,12,14, 15, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Prior Art Considered
The following art has been considered by Examiner, but has not been used in this Office action: Fleming (US 20190329150 Al) Rogers et al (US 20160011750 Al) Lee (US 20130231773 Al) Saha (US 20140172736 Al) Biancavilla (US 20070136150 A1), and additionally Saxe (US 6308831 B1), Peruch et al (US 20190213389 A1).
Response to Arguments
Applicant’s arguments, see ARGUMENTS/REMARKS, filed 6/17/21, with respect to the 35 USC 101 rejection of claims 1-20 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-20 has been withdrawn. 
As per claim 22, the claim objection has been withdrawn due to cancelation of the claim in the amendment filed 6/17/21.
Applicant’s arguments, see ARGUMENTS/REMARKS, filed 6/17/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pettersson (US 20150019387 A1). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
September 29, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628